.             Case 1:21-cr-00161-CM
              Case 1:21-cr-00161-CM Document
                                    Document 31
                                             32 Filed
                                                  Filed 03/30/21
                                                        03/31/21 Page
                                                                  Page 11 of
                                                                          of 22
                                              U.S. Department of Justice

                                                              United States Attorney
                                                              Southern District of New York

                                                              The Silvio J. Mo llo Building
                                                              One Saini Andrew 's Pla=a
                                                              New York, New York /0 007


                                                     .!.1·    March 30, 2021
                                            "lf .
    BYEC

    The Honorable Colleen McMahon
                                                                          c\Ar> C             I\J \ +o M4v{ \ ~, 2.o 2 (
    ChiefUnited States DistrictJudge                                                  M 2-f M.-           ..f-, ."-"'z   f!_ xdut.A~
    Southern District of New York                                                     -LI        ,                       ,
    500 Pearl Street                                                                  \;   rov1 ~ t-"\ "'-1 (~ 1 -0t-.~  1 k..-


    New York, New York 10007                                                            f v-b:-.A",; <:' f 6 f \ . ,~ {-,c:: t:- .f-o
                                                                                                                                1
                                                                                            ¥t-'-, \.~ ~                  I               '
    Re :   United States v. Luiggi Alexander Hierro-Belen, a/k/a "Menor,"                                       f    ~-.L.   O'\lS"Lv.Hcc"-   s,
           21 Cr. 161 (CM)

    Dear Chief Judge McMahon:
                                   f r. r-~., r   nf~ ,- ' t\ r ~;. ,' 1
                                   i . L:, 'u · · ~ :...,.1
                                             M
                                                                          ;1 ,

                                                               • ~ .-- :... _.;
                                                                                  1
                                                                                              ~k            ·   "-
                                                                                                                                  I
                                                                                                                                      t




            A status conference is scheduled in the above-captioned matter for March 31 , 2021. After
    conferring with the Court's Chambers regarding available dates, the parties respectfully request
    that the Court adjourn the status conference until May 19, 2021 , at 2 p.m. The Government and
    defense counsel have been engaged in productive discussions regarding possible pretrial
    resolution. The adjournment is requested to permit parties additional time to complete these
    discussions and for defense counsel to advise the defendant regarding possible pretrial disposition,
    which communications are hampered in part by the limitations and restrictions on such
    communications caused by the COVID-19 pandemic.

           In the event that the Court grants the requested adjournment, the Government respectfully
    requests that the Court exclude time under the Speedy Trial Act, from March 31 , 2021 until May
    19, 2021 for the reasons stated above. The Government submits that the ends of justice served by
    the continuance outweigh the best interests of the public and the defendant in a speedy trial. See
    18 U .S.C. § 3161(h)(7)(A).
            Case1:21-cr-00161-CM
           Case  1:21-cr-00161-CM Document
                                   Document31
                                            32 Filed
                                                Filed03/30/21
                                                      03/31/21 Page
                                                                Page22ofof22

                                                                                     Page 2


       I have communicated with defense counsel, who consents to the adjournment and exclusion
of time.


                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            United States Attorney

                                      By:   ~/c-
                                            Brett M. Kalikow
                                            Assistant United States Attorney
                                            (212) 637-2220

cc:    Jon Silveri, Esq. (via ECF)
